Exhibit 10.5
NEITHER THIS WARRANT NOR THE SHARES OF COMMON STOCK ISSUABLE UPON ITS EXERCISE
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”),
OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS (I) PURSUANT TO
REGISTRATION UNDER THE ACT OR (II) IN COMPLIANCE WITH AN EXEMPTION THEREFROM AND
ACCOMPANIED, IF REQUESTED BY THE COMPANY, WITH AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY THAT SUCH TRANSFER IS IN COMPLIANCE WITH AN
EXEMPTION THEREFROM (UNLESS SUCH TRANSFER IS TO AN AFFILIATE OF THE REGISTERED
HOLDER).
THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUED UPON ITS
EXERCISE ARE SUBJECT TO THE RESTRICTIONS ON
TRANSFER SET FORTH IN SECTION 4 OF THIS WARRANT

      Warrant No. 02   Date of Issuance: October 7, 2008

PANDA ETHANOL, INC.
COMMON STOCK PURCHASE WARRANT
     Panda Ethanol, Inc., a Nevada corporation (the “Company”), for value
received, hereby certifies that PLC II, LLC, a Delaware limited liability
company, or its registered assigns (the “Registered Holder”), is entitled,
subject to the terms and conditions set forth below, to purchase from the
Company, in whole or in part, at any time and from time to time during the
period commencing on the date of issuance and ending on October 7, 2013 and
shall be void thereafter (the “Exercise Period”), 5,967,262 shares of Common
Stock, $0.001 par value per share, of the Company, at an exercise price of $0.25
per share. The shares purchasable upon exercise of this warrant (“Warrant”) and
the exercise price per share, each as adjusted from time to time pursuant to the
provisions of this Warrant, are hereinafter referred to as the “Warrant Shares”
and the “Exercise Price,” respectively.
     The Warrant Shares are intended to represent a ten percent (10%) ownership
interest in the Company (the “Desired Percentage Ownership”), calculated as of
the date of original issuance of this Warrant on a fully diluted basis, as if
all Convertible Securities had been fully converted into shares of Common Stock
and any outstanding Options had been fully exercised (and the resulting
securities fully converted into shares of Common Stock, if so convertible), and
taking into consideration the Company’s issuance of the other Company Warrants
and its Series A Convertible Preferred Stock issued as of the date hereof, such
number of Warrant Shares subject to adjustment from time to time as provided in
this Warrant. In the event the number of Warrant Shares represented by this
Warrant do not result in a 10% ownership interest in the Company, as of the date
of original issuance of this Warrant, then the number of Warrant Shares
purchaseable upon exercise of this Warrant shall be increased to achieve the
Desired Percentage Ownership.
     1. Exercise.
          (a) This Warrant may be exercised by the Registered Holder by
surrendering this Warrant, along with the purchase form appended hereto as
Exhibit A duly executed and completed by the Registered Holder or by the
Registered Holder’s duly authorized attorney, at

 



--------------------------------------------------------------------------------



 



the principal office of the Company, or at such other office or agency as the
Company may designate by notice in writing to the Registered Holder, accompanied
by either (i) cash or certified cashier’s check payable to the Company (or wire
transfer of immediately available funds), in lawful money of the United States,
of the Exercise Price payable in respect of the number of Warrant Shares
purchased upon such exercise (the “Aggregate Exercise Price”), or (ii) a written
notice to the Company that the Registered Holder is exercising this Warrant on a
“cashless” exercise basis by authorizing the Company to withhold from issuance a
number of shares of Common Stock issuable upon such exercise of the Warrant
which when multiplied by the Fair Market Value (as defined in Article 3 hereof)
of the Common Stock is equal to the Aggregate Exercise Price (and such withheld
shares shall no longer be issuable under this Warrant).
          (b) Each exercise of this Warrant shall be deemed to have been
effected immediately prior to the close of business on the day on which this
Warrant and the completed purchase form shall have been surrendered to the
Company as provided in subsection 1(a) above (the “Exercise Date”). At such
time, the person or persons in whose name or names any certificates for Warrant
Shares shall be issuable upon such exercise as provided in subsection 1(c) below
shall be deemed to have become the holder or holders of record of the Warrant
Shares represented by such certificates.
          (c) Within ten (10) days after the date of exercise of this Warrant,
the Company, at its expense, will cause to be issued in the name of, and
delivered to, the Registered Holder, or as such Holder (upon payment by such
Holder of any applicable transfer taxes) may direct, a certificate or
certificates for the number of full Warrant Shares to which the Registered
Holder shall be entitled upon such exercise plus, in lieu of any fractional
share to which the Registered Holder would otherwise be entitled, cash in an
amount determined pursuant to Section 3 hereof; provided, however, that the
Company shall not be required to pay any tax that may be payable in respect of
any transfer involving the issuance and delivery of any such certificate upon
exercise in a name other than that of the Registered Holder and the Company
shall not be required to issue or deliver certificates until the person or
person requesting the issuance thereof shall have paid the Company the amount of
tax or shall have established to the Company that such tax has been paid.
Notwithstanding the foregoing, the Registered Holder shall be solely responsible
for any income taxes payable and arising from the issuance or exercise of this
Warrant, or any ad valorem property or intangible tax assessed against the
Registered Holder.
          (d) The Company shall assist and cooperate with any Registered Holder
required to make any governmental filings or obtain any governmental approvals
prior to or in connection with any exercise of this Warrant (including, without
limitation, making any filings required to be made by the Company).
          (e) Notwithstanding any other provision of this Warrant, if the
exercise of all or any portion of this Warrant is to be made in connection with
a registered public offering, a sale of the Company or any other transaction or
event, such exercise may, at the election of the Registered Holder, be
conditioned upon consummation of such transaction or event in which case such
exercise shall not be deemed effective until the consummation of such
transaction or event.

2



--------------------------------------------------------------------------------



 



     2. Adjustments. In order to prevent dilution of the rights granted under
this Warrant and to grant the Registered Holder certain additional rights, the
Exercise Price shall be subject to adjustment from time to time as provided in
this Section 2 and the number of Warrant Shares shall be subject to adjustment
from time to time as provided in this Section 2.
          (a) Adjustment for Stock Splits and Combinations. If the Company shall
at any time after the date on which this Warrant was first issued (the “Original
Issue Date”), while this Warrant remains outstanding and unexpired in whole or
in part, effect a subdivision (by any stock split or otherwise) of the
outstanding Common Stock into a greater number of shares, the Exercise Price in
effect immediately before that subdivision shall be proportionately decreased
and the number of shares of Common Stock obtainable upon exercise of this
Warrant shall be proportionately increased. Conversely, if the Company shall at
any time after the Original Issue Date combine (by reverse stock split or
otherwise) the outstanding shares of Common Stock into a smaller number of
shares, the Exercise Price in effect immediately before the combination shall be
proportionately increased and the number of shares of Common Stock obtainable
upon exercise of this Warrant shall be proportionately decreased. Any adjustment
under this paragraph shall become effective at the close of business on the date
the subdivision or combination becomes effective
          (b) Adjustment for Certain Dividends and Distributions. In the event
the Company at any time after the Original Issue Date, while this Warrant
remains outstanding and unexpired in whole or in part, shall make or issue, or
fix a record date for the determination of holders of Common Stock entitled to
receive, a dividend or other distribution payable in additional shares of Common
Stock, then and in each such event the Exercise Price then in effect immediately
before such event shall be decreased as of the time of such issuance or, in the
event such a record date shall have been fixed, as of the close of business on
such record date, by multiplying the Exercise Price then in effect by a
fraction:
               (i) the numerator of which shall be the total number of shares of
Common Stock issued and outstanding immediately prior to the time of such
issuance or the close of business on such record date; and
               (ii) the denominator of which shall be the total number of shares
of Common Stock issued and outstanding immediately prior to the time of such
issuance or the close of business on such record date plus the number of shares
of Common Stock issuable in payment of such dividend or distribution;
and the number of shares of Common Stock obtainable upon exercise of this
Warrant shall be proportionately increased by multiplying the number of Warrant
Shares then purchasable by the inverse of the fraction set forth above (i.e.,
the numerator shall be subparagraph (ii) above and the denominator shall be
subparagraph (i) above); provided, however, that if such record date shall have
been fixed and such dividend is not fully paid or if such distribution is not
fully made on the date fixed therefor, the Exercise Price shall be recomputed
accordingly as of the close of business on such record date and thereafter the
Exercise Price shall be adjusted pursuant to this paragraph as of the time of
actual payment of such dividends or distributions.

3



--------------------------------------------------------------------------------



 



          (c) Adjustment for Reclassification, Exchange and Substitution. If at
any time after the Original Issue Date, while this Warrant remains outstanding
and unexpired in whole or in part, the Common Stock issuable upon exercise of
this Warrant is changed into the same or a different number of shares of any
class or classes of stock, this Warrant will thereafter represent the right to
acquire such number and kind of securities as would have been issuable as a
result of exercise of this Warrant and the Exercise Price therefor shall be
appropriately adjusted, all subject to further adjustment in this Section 2.
          (d) Adjustments for Other Dividends and Distributions. In the event
the Company at any time after the Original Issue Date, while this Warrant
remains outstanding and unexpired in whole or in part, shall make or issue, or
fix a record date for the determination of holders of Common Stock entitled to
receive, a dividend or other distribution payable in securities of the Company
(other than shares of Common Stock) or in cash or other property (other than
cash out of earnings or earned surplus, determined in accordance with generally
accepted accounting principles), then and in each such event provision shall be
made so that the Registered Holder shall receive upon exercise hereof, in
addition to the number of shares of Common Stock issuable hereunder, the kind
and amount of securities of the Company and/or cash and other property which the
Registered Holder would have been entitled to receive had this Warrant been
exercised into Common Stock on the date of such event and had the Registered
Holder thereafter, during the period from the date of such event to and
including the Exercise Date, retained any such securities receivable, giving
application to all adjustments called for during such period under this
Section 2 with respect to the rights of the Registered Holder.
          (e) Adjustment for Mergers or Reorganizations, etc. Any
reorganization, recapitalization, reclassification, consolidation, merger, sale
of all or substantially all of the Company’s assets or other transaction
involving the Company in which the Common Stock is converted into or exchanged
for securities, cash or other property while this Warrant remains outstanding
and unexpired in whole or in part (other than a transaction covered by
subsections 2(a), 2(b) or 2(d)) is referred to herein as an “Organic Change”.
Prior to the consummation of any such Organic Change, the Company shall make
appropriate provision (in form and substance reasonably satisfactory to the
Registered Holders of a majority of the Warrants then remaining outstanding and
unexpired) to ensure that the Registered Holder shall have the right to receive,
in lieu of or in addition to (as the case may be) such shares of Common Stock
immediately acquirable and receivable upon exercise of this Warrant, the kind
and amount of securities, cash or other property as may be issued or payable
with respect to or in exchange for the number of shares of Common Stock
immediately acquirable and receivable upon exercise of this Warrant had such
Organic Change not taken place. In such case, appropriate adjustment (in form
and substance reasonably satisfactory to the Registered Holders of a majority of
the Warrants then remaining outstanding and unexpired) shall be made with
respect to the Registered Holder’s rights and interests to ensure that the
provisions of this Section 2 shall thereafter be applicable to the Warrants
(including, in the case of any Organic Change where the successor entity or
purchasing entity is other than the Company, an immediate reduction to the
Exercise Price to the value of the Common Stock reflected by the terms of the
Organic Change and a corresponding increase in the number of shares of Common
Stock acquirable and receivable upon exercise of this Warrant, if the value so
reflected is less than the Exercise Price then in effect immediately prior to
such Organic Change). The Company shall not effect any reorganization,
recapitalization, consolidation or merger unless, prior to the consummation

4



--------------------------------------------------------------------------------



 



thereof, the successor entity (if other than the Company) resulting from the
consolidation or merger or the entity purchasing such assets assumes by written
instrument (in form and substance reasonably satisfactory to the Registered
Holders of a majority of the Warrants then remaining outstanding and unexpired)
the obligation to deliver to each Registered Holder such shares of stock,
securities or assets as, in accordance with the foregoing provisions, such
holder may be entitled to acquire; provided, that any assumption shall not
relieve the Company of its obligations hereunder.
          (f) Adjustments to the Conversion Prices for Certain Dilutive
Issuances.
               (i) Special Definitions. For purposes of this Section 2(f), the
following definitions apply:
                    (A) “Additional Shares of Common Stock” shall mean all
shares of Common Stock issued (or, pursuant to Section 2(f)(iii), deemed to be
issued) by the Company after the Original Issue Date other than shares of Common
Stock issued or issuable:
(1) upon conversion of shares of Series A Convertible Preferred Stock;
(2) in connection with the Company’s agreements in effect prior to the Original
Issue Date to pay for administrative services and director fees in shares of
Common Stock;
(3) as a dividend or distribution on Series A Convertible Preferred Stock; or
(4) for which adjustment of the Exercise Price is made pursuant to
Section 2(f)(iv).
                    (B) “Convertible Securities” shall mean any evidences of
indebtedness, shares (other than Common Stock and Series A Preferred Stock) or
other securities convertible into or exchangeable for Common Stock.
                    (C) “Options” shall mean rights, options or warrants to
subscribe for, purchase or otherwise acquire either Common Stock or Convertible
Securities.
               (ii) No Adjustment of Exercise Price. Any provision herein to the
contrary notwithstanding, no adjustment to the Exercise Price shall be made in
respect of the issuance of Additional Shares of Common Stock unless the
consideration per share (determined pursuant to Section 2(f)(v) hereof) for an
Additional Share of Common Stock issued or deemed to be issued by the Company is
less than the Exercise Price in effect on the date of, and immediately prior to,
such issue.
               (iii) Deemed Issuance of Additional Shares of Common Stock. In
the event the Company at any time or from time to time after the Original Issue
Date while this Warrant remains outstanding and unexpired in whole or in part
shall issue any Options or

5



--------------------------------------------------------------------------------



 



Convertible Securities or shall fix a record date for the determination of
holders of any class of securities then entitled to receive any such Options or
Convertible Securities, then the maximum number of shares (as set forth in the
instrument relating thereto without regard to any provisions contained therein
designed to protect against dilution) of Common Stock issuable upon the exercise
of such Options or, in the case of Convertible Securities and Options therefor,
the conversion or exchange of such Convertible Securities, shall be deemed to be
Additional Shares of Common Stock issued as of the time of such issuance or, in
case such a record date shall have been fixed, as of the close of business on
such record date, provided further that in any such case in which Additional
Shares of Common Stock are deemed to be issued:
                    (A) no further adjustments to the Exercise Price shall be
made upon the subsequent issue of Convertible Securities or shares of Common
Stock upon the exercise of such Options or conversion or exchange of such
Convertible Securities;
                    (B) if such Options or Convertible Securities by their terms
provide, with the passage of time or otherwise, for any increase in the
consideration payable to the Company, or decrease in the number of shares of
Common Stock issuable, upon the exercise, conversion or exchange thereof, the
Exercise Price computed upon the original issue thereof (or upon the occurrence
of a record date with respect thereto), and any subsequent adjustments based
thereon, shall, upon any such increase or decrease becoming effective, be
recomputed to reflect such increase or decrease insofar as it affects such
Options or the rights of conversion or exchange under such Convertible
Securities (provided, however, that no such adjustment of the Exercise Price
shall effect Common Stock previously issued upon conversion of the Company’s
preferred stock); and
                    (C) no readjustment pursuant to clause (A) or (B) above
shall have the effect of increasing the Exercise Price to an amount which
exceeds the lower of (a) the Exercise Price on the original adjustment date or
(b) the Exercise Price that would have resulted from any issuance of Additional
Shares of Common Stock between the original adjustment date and such
readjustment date.
               (iv) Adjustment of Exercise Price Upon Issuance of Additional
Shares of Common Stock. In the event the Company at any time after the Original
Issue Date while this Warrant remains outstanding and unexpired in whole or in
part shall issue Additional Shares of Common Stock (including Additional Shares
of Common Stock deemed to be issued pursuant to Section 2(f)(iii)) without
consideration or for consideration per share less than the Exercise Price in
effect on the date of and immediately prior to such issue, then the Exercise
Price shall be reduced, concurrently with such issue, to the lowest price per
share for which any Additional Share of Common Stock has been issued; provided,
that if the Additional Shares of Common Stock are issued without consideration,
the Exercise Price shall be reduced to $0.001.
               (v) Determination of Consideration. For purposes of this
Section 2(f), the consideration received by the Company in connection with the
issuance of any Additional Shares of Common Stock shall be computed as follows:
                    (A) Cash and Property. Such consideration shall:

6



--------------------------------------------------------------------------------



 



(1) insofar as it consists of cash, be computed at the aggregate amount of cash
received by the Company, excluding amounts paid or payable for accrued interest
or accrued dividends;
(2) insofar as it consists of property other than cash, be computed at the fair
value thereof at the time of such issuance, as determined by an independent
financial expert selected by the Company who is reasonably acceptable to the
Registered Holder; and
(3) in the event Additional Shares of Common Stock are issued together with
other shares or securities or other assets of the Company for consideration
which covers both cash and property, be the proportion of such consideration so
received, computed as provided in clauses (1) and (2) above, as determined by an
independent financial expert selected by the Company who is reasonably
acceptable to the Registered Holder.
                    (B) Options and Convertible Securities. The consideration
per share received by the Company for Additional Shares of Common Stock deemed
to have been issued pursuant to Section 2(f)(iii) relating to Options and
Convertible Securities shall be determined by dividing:
(1) the total amount, if any, received or receivable by the Company as
consideration for the issuance of such Options or Convertible Securities, plus
the minimum aggregate amount of additional consideration (as set forth in the
instruments relating thereto, without regard to any provision contained therein
designed to protect against dilution) payable to the Company upon the exercise
of such Options or the conversion or exchange of such Convertible Securities, or
in the case of Options for Convertible Securities, the exercise of such Options
for Convertible Securities and the conversion or exchange of such Convertible
Securities, by
(2) the maximum number of shares of Common Stock (as set forth in the
instruments relating thereto, without regard to any provision contained therein
designed to protect against the dilution) issuable upon the exercise of such
Options or conversion or exchange of such Convertible Securities, or in the case
of Options for Convertible Securities, the exercise of such Options for
Convertible Securities and the conversion or exchange of such Convertible
Securities.

7



--------------------------------------------------------------------------------



 



          (g) Certificate as to Adjustments. Upon the occurrence of each
adjustment or readjustment of the Exercise Price pursuant to this Section 2, the
Company at its expense shall promptly compute such adjustment or readjustment in
accordance with the terms hereof and furnish to the Registered Holder a
certificate setting forth such adjustment or readjustment (including the kind
and amount of securities, cash or other property for which this Warrant shall be
exercisable and the Exercise Price) and showing in detail the facts upon which
such adjustment or readjustment is based. The Company shall, upon the written
request at any time of the Registered Holder, promptly furnish or cause to be
furnished to the Registered Holder a certificate setting forth (i) the Exercise
Price then in effect and (ii) the number of shares of Common Stock and the
amount, if any, of other securities, cash or property which then would be
received upon the exercise of this Warrant, and shall cause a copy of such
certificate to be delivered personally or transmitted by facsimile to the
Registered Holder.
          (h) Participation Rights. Except as provided in this Section 2(h), if
the Company proposes to issue Additional Shares of Common Stock at a per share
consideration less than Fair Market Value, the Company shall first offer (the
“Participation Offer”) to the Registered Holder the opportunity to purchase in
connection with such proposed issuance a number of such Additional Shares of
Common Stock as may be designated by the Registered Holder, not to exceed the
number of shares equal to the product of (y) the aggregate number of Additional
Shares of Common Stock to be issued by the Company in the proposed transaction
and (z) a fraction, the numerator of which shall be the number of shares of
fully diluted Common Stock held by the Registered Holder (assuming conversion of
all Convertible Securities and exercise of all Options held by the Registered
Holder) and the denominator of which shall be the number of shares of fully
diluted Common Stock then outstanding (assuming conversion of all outstanding
Convertible Securities and exercise of all outstanding Options). The Company
shall give written notice to the Registered Holder of the Participation Offer
(the “Participating Offer Notice”) at least 20 days prior to the proposed
issuance date. The Participation Offer Notice shall specify the proposed
transaction pursuant to which the Additional Shares of Common Stock are to be
issued, the number of Additional Shares of Common Stock to be issued, the amount
and type of consideration to be received therefor, and the date on which the
proposed transaction is to be consummated. The Registered Holder shall notify
the Company in writing within 10 days after the date of receipt of the
Participation Offer Notice if the Registered Holder wishes to exercise the
participation rights hereof and the number of shares the Registered Holder
wishes to acquire in the Participation Offer in accordance herewith. The
Participation Offer shall be conditioned upon the Company’s sale or other
transfer of Additional Shares of Common Stock pursuant to the transactions
contemplated in the Participation Offer Notice. This Section 2(h) shall not
apply to any sale pursuant to a public offering registered under the Act.
     3. Fractional Shares. The Company shall not be required upon the exercise
of this Warrant to issue any fractional shares, but shall make an adjustment
therefor in cash on the basis of the fair market value (“Fair Market Value”) per
share of Common Stock, such Fair Market Value to be determined as follows:
          (a) If traded on a securities exchange, the Fair Market Value shall be
deemed to be the average of the per share closing prices of the Common Stock on
such exchange over the thirty (30) day period ending three (3) days prior to the
date of determination. If traded over the counter, the Fair Market Value shall
be deemed to be the average of the per share closing bid or

8



--------------------------------------------------------------------------------



 



sales prices (whichever is applicable) over the thirty (30) day period ending
three (3) days prior to the date of determination; or
          (b) If at any time the Common Stock is not listed on any securities
exchange or quoted in the over-the-counter market, the Fair Market Value shall
be the fair value thereof, as determined in good faith jointly by the Board of
Directors of the Company and the Registered Holder; provided, however, that if
such parties are unable to reach agreement within a reasonable period of time,
the Fair Market Value shall be determined in good faith by an independent
reputable appraiser, nationally recognized accounting firm or investment banking
firm selected jointly by the Company and the Registered Holder or, if that
selection cannot be made within ten (10) days of either party notifying the
other of the inability to reach agreement, by an independent reputable
appraiser, nationally recognized accounting firm or investment banking firm
selected by the American Arbitration Association in accordance with its rules;
and provided further, that the independent appraiser or firm is instructed only
to determine whether or not the Fair Market Value is greater than the amount
determined by the Company, taking into account discounts and valuation methods
customary in the industry, and if it greater than the amount determined by the
Company, then the determination of the Fair Market Value; and provided further,
the Registered Holder and not the Company shall pay the fees and expenses of
such independent appraiser or firm incurred in connection with determining the
Fair Market Value if such independent appraiser or firm determines that the Fair
Market Value is no greater than the amount determined by the Company, otherwise
the Company shall pay all such fees and expenses.
     4. Requirements for Transfer.
          (a) This Warrant and the Warrant Shares shall not be sold or
transferred unless either (i) they first shall have been registered under the
Act or (ii) the Company first shall have been furnished with an opinion of legal
counsel, reasonably satisfactory to the Company, to the effect that such sale or
transfer is exempt from the registration requirements of the Act.
          (b) Notwithstanding the foregoing, no registration or opinion of
counsel shall be required for (i) a transfer by a Registered Holder which is a
corporation to a wholly-owned subsidiary of such corporation or to a corporation
owned by the same parent entity of such corporation, a transfer by a Registered
Holder which is a partnership to a partner of such partnership or a retired
partner of such partnership or to the estate of any such partner or retired
partner, or a transfer by a Registered Holder which is a limited liability
company to a member of such limited liability company or a retired member or to
the estate of any such member or retired member, provided that, as a condition
to the Company effecting such transfer, the transferee in each case agrees in
writing to be subject to the terms of this Section 4, or (ii) a transfer made in
accordance with Rule 144 under the Act.
          (c) Each certificate representing Warrant Shares shall bear a legend
substantially in the following form:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS

9



--------------------------------------------------------------------------------



 



AMENDED, AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR
HYPOTHECATED UNLESS AND UNTIL SUCH SECURITIES ARE REGISTERED UNDER SUCH ACT OR
UNLESS SOLD PURSUANT TO AN EXEMPTION THEREFROM OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY IS OBTAINED TO THE EFFECT THAT SUCH REGISTRATION IS
NOT REQUIRED.”
     The foregoing legend shall be removed from the certificates representing
any Warrant Shares, at the request of the holder thereof, at such time as they
become eligible for resale without limitations pursuant to Rule 144 under the
Act.
     5. No Impairment. The Company will not, by amendment of its charter or
through reorganization, transfer of assets, consolidation, merger, dissolution,
issue or sale of securities or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, but
will at all times in good faith assist in the carrying out of all such terms and
in the taking of all such action as may be necessary or appropriate in order to
protect the rights of the holder of this Warrant against impairment. Without
limiting the generality of the foregoing, the Company will (a) not increase the
par value of any shares of Common Stock obtainable upon the exercise of this
Warrant and (b) take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable shares of Common Stock upon the exercise of this Warrant.
     6. Notices of Record Date, etc. In the event:
          (a) the Company shall take a record of the holders of its Common Stock
(or other stock or securities at the time deliverable upon the exercise of this
Warrant) for the purpose of entitling or enabling them to receive any dividend
or other distribution, or to receive any right to subscribe for or purchase any
shares of stock of any class or any other securities, or to receive any other
right; or
          (b) of any Organic Change; or
          (c) of the voluntary or involuntary dissolution, liquidation or
winding-up of the Company,
then, and in each such case, the Company will deliver or cause to be delivered
to the Registered Holders at least twenty (20) days prior to the record date
specified therein (or such shorter period approved by the Registered Holder) and
at least twenty (20) days prior to the effective date of such event specified in
clause (b) or (c) hereof a notice specifying, as the case may be, (i) the record
date for such dividend, distribution or right, and the amount and character of
such dividend, distribution or right, or (ii) the effective date on which such
Organic Change, dissolution, liquidation or winding-up is to take place, and the
time, if any is to be fixed, as of which the holders of record of Common Stock
(or such other stock or securities at the time

10



--------------------------------------------------------------------------------



 



deliverable upon the exercise of this Warrant) shall be entitled to exchange
their shares of Common Stock (or such other stock or securities) for securities
or other property deliverable upon such Organic Change, dissolution, liquidation
or winding-up; provided, however, that the failure to deliver such notice or any
defect therein or in the delivering thereof shall not affect the validity of the
corporate action required to be specified in such notice. Nothing herein shall
prohibit the Registered Holder from exercising this Warrant during the twenty
(20) day period commencing on the date of such notice.
     7. Reservation of Stock. The Company covenants that for the duration of the
Exercise Period, the Company will at all times reserve and keep available, from
its authorized and unissued Common Stock solely for issuance and delivery upon
the exercise of this Warrant and free of preemptive rights, such number of
Warrant Shares and other securities, cash and/or property, as from time to time
shall be issuable upon the exercise of this Warrant. The Company further
covenants that it shall, from time to time, take all steps necessary to increase
the authorized number of shares of its Common Stock if at any time the
authorized number of shares of Common Stock remaining unissued is insufficient
to permit the exercise of this Warrant.
     8. Issuance Upon Exercise. All shares of Common Stock issuable upon
exercise of this Warrant will be duly and validly issued, fully paid and
nonassessable and will be free of restrictions on transfer, other than
restrictions on transfer under any agreement between the Registered Holder and
the Company and under applicable state and federal securities laws, and will be
free from all taxes, liens and charges in respect of the issue thereof (other
than taxes in respect of any transfer occurring contemporaneously or otherwise
specified herein). The Company shall take all such actions as may be necessary
to ensure that all such shares of Common Stock may be so issued without
violation of any applicable law or governmental regulation or any requirements
of any domestic stock exchange upon which shares of Common Stock may be listed
(except for official notice of issuance which shall be immediately delivered by
the Company upon each such issuance).
     9. Exchange of Warrants. Upon the surrender by the Registered Holder,
properly endorsed, to the Company at the principal office of the Company, the
Company will, subject to the provisions of Section 4 hereof, issue and deliver
to or upon the order of such Holder, at the Company’s expense, a new Warrant or
Warrants of like tenor, in the name of the Registered Holder or as the
Registered Holder may direct, calling in the aggregate on the face or faces
thereof for the number of shares of Common Stock (or other securities, cash
and/or property) then issuable upon exercise of this Warrant.
     10. Replacement of Warrants. Upon receipt of evidence reasonably
satisfactory to the Company (an affidavit of a Registered Holder shall be
satisfactory) of the ownership and loss, theft, destruction or mutilation of any
certificate evidencing this Warrant and in the case of loss, theft or
destruction, upon delivery of an indemnity agreement of the Registered Holder in
form reasonably satisfactory to the Company, or in the case of mutilation, upon
surrender and cancellation of such certificate, the Company shall, at its
expense, execute and deliver in lieu of such certificate, a new certificate of
like kind representing the same rights represented by such lost, stolen,
destroyed or mutilated certificate and dated the date of such lost, stolen,
destroyed or mutilated certificate.

11



--------------------------------------------------------------------------------



 



     11. Transfers, etc.
          (a) The Company shall maintain a register at its principal executive
office containing the name and address of the Registered Holder of this Warrant.
The Registered Holder may change its or his address as shown on the warrant
register by written notice to the Company requesting such change.
          (b) Subject to the provisions of Section 4 hereof, this Warrant and
all rights hereunder are transferable, in whole or in part, upon surrender of
this Warrant with a properly executed assignment (in the form of Exhibit B
hereto) at the principal executive office of the Company.
          (c) Until any transfer of this Warrant is made in the warrant
register, the Company may treat the Registered Holder as the absolute owner
hereof for all purposes; provided, however, that if and when this Warrant is
properly assigned in blank, the Company may (but shall not be obligated to)
treat the bearer hereof as the absolute owner hereof for all purposes,
notwithstanding any notice to the contrary.
          (d) The Company shall not close its books against the transfer of this
Warrant or any share of Common Stock issued or issuable upon the exercise of
this Warrant in any manner which interferes with the timely exercise of this
Warrant. The Company shall from time to time take all such action as may be
necessary to ensure that the par value per share of the unissued Common Stock
acquirable upon exercisable of this Warrant is at all times equal to or less
than the Exercise Price then in effect.
     12. Delivering of Notices, etc. Any notice, request, demand or other
communication required or permitted to be given to a party pursuant to the
provisions of this Agreement will be in writing and will be effective and deemed
given under this Agreement on the earliest of: (a) the date of personal
delivery, (b) the date of transmission by facsimile, with confirmed transmission
and receipt, (c) two (2) days after deposit with a nationally-recognized courier
or overnight service, or (d) five (5) days after mailing via certified mail,
return receipt requested. All notices not delivered personally or by facsimile
will be sent with postage and other charges prepaid and properly addressed to
the party to be notified at the address set forth for such party:
If to the Registered Holder:
PLC II, LLC
4100 Spring Valley Road, Suite 1001
Dallas, Texas 75244
Fax: 972-980-6815
Attn: Chief Executive Officer
With a copy to the Chief Legal Officer at the same address.
If to the Company:
Panda Ethanol, Inc.
4100 Spring Valley Road, Suite 1002

12



--------------------------------------------------------------------------------



 



Dallas, Texas 75244
Phone: 972-361-1000
Fax: 972-361-1001
Attn: General Counsel
     Any party hereto (and such party’s permitted assigns) may change such
party’s address for receipt of future notices hereunder by giving written notice
to the Company and the other parties hereto.
     13. No Rights or Liabilities as Stockholder. Subject to the provisions of
Sections 2 and 6 hereof, until the exercise of this Warrant, the Registered
Holder shall not have or exercise any rights by virtue hereof as a stockholder
of the Company, including, without limitation, the right to vote, to receive
dividends and other distributions or to receive notice of, or attend meetings of
stockholders or any other proceedings of the Company. Notwithstanding the
foregoing, in the event (a) the Company effects a split of the Common Stock by
means of a stock dividend and the Exercise Price of and the number of Warrant
Shares are adjusted as of the date of the distribution of the dividend (rather
than as of the record date for such dividend), and (b) the Registered Holder
exercises this Warrant between the record date and the distribution date for
such stock dividend, the Registered Holder shall be entitled to receive, on the
distribution date, the stock dividend with respect to the shares of Common Stock
acquired upon such exercise, notwithstanding the fact that such shares were not
outstanding as of the close of business on the record date for such stock
dividend.
     14. Amendment or Waiver. This Warrant is one of a series of Warrants issued
by the Company, all of like tenor, except as to the number of shares of Common
Stock subject thereto (collectively, the “Company Warrants”). Any term of this
Warrant may be amended or waived upon the written consent of the Company and the
holders of Company Warrants representing at least a majority of the number of
shares of Common Stock then subject to outstanding Company Warrants; provided
that any such amendment or waiver must apply to all Company Warrants then
outstanding; and provided further that the number of Warrant Shares subject to
this Warrant, the Exercise Price of this Warrant, the number of shares or class
of stock obtainable upon exercise of this Warrant, the provisions of Section 2
and the provisions of Section 3 may not be amended, and the right to exercise
this Warrant may not be waived, without the written consent of the holder of
this Warrant. The Company shall promptly give notice to all holders of the
Company Warrants of any amendments effected in accordance with this Section 14.
No special consideration may be given to any holder as inducement to waive or
amend this Warrant unless such consideration is given equally and ratably to all
holders.
     15. Successors and Assigns. This Warrant shall be binding upon and inure to
the benefit of the Registered Owner and its assigns, and shall be binding upon
any entity succeeding to the Company by consolidation, merger or acquisition of
all or substantially all of the Company’s assets. The Company may not assign
this Warrant or any rights or obligations hereunder without the prior written
consent of the Registered Holder. The Registered Holder may assign this Warrant
without the Company’s prior written consent.
     16. Remedies. In the event of a breach by the Company of any of their
obligations under this Warrant, the Registered Holder, in addition to being
entitled to exercise all rights

13



--------------------------------------------------------------------------------



 



granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant. The Company agrees that monetary
damages would not provide adequate compensation for any losses incurred by
reason of its breach of any of the provisions of this Warrant and hereby further
agrees that, in the event of any action for specific performance in respect of
such breach, it shall waive the defense that a remedy at law would be adequate.
     17. Section Headings. The section headings in this Warrant are for the
convenience of the parties and in no way alter, modify, amend, limit or restrict
the contractual obligations of the parties.
     18. Registration Rights. The Company agrees to grant to the Registered
Holder all the rights of a “Holder” under the Company’s Registration Rights
Agreement dated as of November 9, 2007 (the “Rights Agreement”), including,
without limitation, the registration rights contained therein, and agrees to
amend the Rights Agreement to allow the Registered Holder to be made party
thereto so that (i) the Warrant Shares upon exercise of this Warrant shall be
“Registrable Securities” thereunder and (ii) the Registered Holder shall be a
“Holder” for all purposes of such Rights Agreement, and the Registered Holder
agrees to deliver a counterpart signature page to the Rights Agreement, as
amended, thereby becoming a party thereto.
     19. Counterparts. This Warrant may be executed in two or more counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same instrument.
     20. Severability. The provisions of this Warrant will be deemed severable
and the invalidity or unenforceability of any provision hereof will not affect
the validity or enforceability of the other provisions hereof; provided that if
any provision of this Warrant, as applied to any party or to any circumstance,
is adjudged by a court or governmental body not to be enforceable in accordance
with its terms, the parties agree that the court or governmental body making
such determination will have the power to modify the provision in a manner
consistent with its objectives such that it is enforceable, and/or to delete
specific words or phrases, and in its reduced form, such provision will then be
enforceable and will be enforced.
     21. Titles and Subtitles. The article and section headings contained in
this Warrant are inserted for convenience only and will not affect in any way
the meaning or interpretation of this Warrant.
     22. Third Parties. Nothing in this Warrant, express or implied, is intended
to confer upon any person other than the parties hereto and their successors and
assigns, any rights or remedies under or by reason of this Warrant.
     23. Governing Law. This Warrant and the performance of the transactions and
the obligations of the parties hereunder will be governed by and construed and
enforced in accordance with the laws of the State of Texas, without giving
effect to any choice of law principles.

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Warrant to be signed and
attested by its duly authorized officers under its corporate seal and to be
dated the Date of Issuance hereof.

             
 
  By:   /s/ Darol Lindloff    
 
           
 
  Name:   Darol Lindloff    
 
  Title:   President and CEO    

[Corporate Seal]
ATTEST:
Jonathan Quenzer

15



--------------------------------------------------------------------------------



 



EXHIBIT A
PURCHASE FORM

      To:                        Dated:                     

     The undersigned, pursuant to the provisions set forth in the attached
Warrant (No.      ), hereby irrevocably elects to purchase                     
shares of the Common Stock covered by such Warrant.
     The undersigned herewith makes payment of the full exercise price for such
shares at the price per share provided for in such Warrant, which is $
                     in lawful money of the United States.

                 
[                                                                                                            ]
 
                       
 
  Name:        
 
  Title:        
 
           
 
  Address:        
 
           
 
           
 
           

16



--------------------------------------------------------------------------------



 



EXHIBIT B

ASSIGNMENT FORM
     FOR VALUE
RECEIVED,                                                             hereby
sells, assigns and transfers all of the rights of the undersigned under the
attached Warrant (No.     ) with respect to the number of shares of Common Stock
covered thereby set forth below, unto:

          Name of Assignee   Address   No. of Shares                            
           

Dated:                                        
[                                                                                
]
    
                                                                            
Name:
Title:
Signature Guaranteed:
By:                                         
The signature should be guaranteed by an eligible guarantor institution (banks,
stockbrokers, savings and loan associations and credit unions with membership in
an approved signature guarantee medallion program) pursuant to Rule 17Ad-15
under the Securities Exchange Act of 1934.

17